Title: To James Madison from Elias Vanderhorst, 6 December 1808
From: Vanderhorst, Elias
To: Madison, James



Sir, 
Bristol Decr. 6th. 1808.

I have already written you by this conveyance on the 1st. inst. which being detained by adverse Winds enables me to add a few more News-papers & the last London Price Currt. to those I had  the honor of enclosing to you, & to which please be referred for subsequent occurrences of a public nature.
The weather hitherto, has been very mild for the Season, with the exception of a few nights of Frost during the Month of Octbr. so that the Fields & Gardens now wear the appearance they usually do in Spring.
The apprehension I expressed in a former letter, of the probability there then was of a serious want of Grain & other kind of Provisions being soon felt in Spain & Portugal, appears now to have been but too well founded, as by late Accts. from those distressed Countries this Calamity has already commenced, & must of course rapidly increase, unless sufficient supplies from abroad can be speedily procured, but of which, under present circumstances, there can be but little hope.  This Evil however, may become a powerful Advocate on the side of Peace, & should its dictates be attended to & produce an Event so desirable it will be a Source of much Consolation to what would otherwise be so deplorable, but on this ground, I must confess, my hope does not keep pace with my wishes.  I have the Honor to be, with all possible defference, Sir, Your most Obedt. & most Hmble. Servt.

Elias Vanderhorst

